Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: December 10, 2008 (Date of earliest event reported) PRINCIPAL FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 1-16725 42-1520346 (State or other jurisdiction (Commission file number) (I.R.S. Employer of incorporation) Identification Number) 711 High Street, Des Moines, Iowa 50392 (Address of principal executive offices) (515) 247-5111 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. The slide presentation attached hereto as Exhibit 99.1, and incorporated herein by reference, will be presented at Principal Financial Group, Inc.s Investor Day Conference on December 10, 2008 and may be used by the company in various other presentations to investors. The slide presentations are furnished and not filed pursuant to instruction B.2 of Form 8-K. Item 7.01 Regulation FD Disclosure The slide presentation attached hereto as Exhibit 99.1, and incorporated herein by reference, will be presented at Principal Financial Group, Inc.s Investor Day Conference on December 10, 2008 and may be used by the company in various other presentations to investors. The slide presentations are furnished and not filed pursuant to Instruction B.2 of Form 8-K. Item 9.01 Financial Statements and Exhibits Exhibit 99 Slide presentation presented at Principal Financial Group, Inc.s Investor Day Conference on December 10, 2008. The slide presentations are furnished and not filed pursuant to Instruction B.2 of Form 8-K. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PRINCIPAL FINANCIAL GROUP, INC. By: /s/ _Tom Graf Name: Tom Graf Title: Senior Vice President  Investor Relations Date: December 10, 2008 EXHIBIT INDEX EXHIBIT NUMBER EXHIBIT 99 Slide presentation presented at Principal Financial Group, Inc.s Investor Day Conference on December 10, 2008
